DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-12 are currently pending.  Claim 2 has been cancelled.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches an information processing system comprising: 
a user terminal carried by a user and having a function of reading an image used for a request for entry to a control target area; and 
an information processing apparatus that wirelessly communicates with the user terminal, wherein the information processing apparatus includes a memory configured to store instructions; and 
a processor configured to execute the instructions to: connect to the user terminal by the wireless communication, acquire terminal identification information transmitted via the wireless communication from the user terminal that reads the image, 
The prior art of record fails to further teach that the processor is configured to execute the instructions to permit the user to enter the control target area when the terminal identification information is associated with a particular article in the control target area. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689